DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 28 April 2022 has been entered.  
Status of the Claims
Applicant amended claim 8, cancelled claim 10, and added twelve new claims, i.e., claims 29-40.  Claims 1-7 and 22 were cancelled previously by Applicant.  Claims 8, 9, 11-21, and 23-40 are pending.  Claims 14-20 and 24-27 remain withdrawn from consideration because they are each directed to a non-elected invention or species.  Accordingly, claims 8, 9, 11-13, 21, 23, and 28-40 are considered below.  
Status of the Rejections and Objections
The objection to claim 38 on the basis of an informality is new.
All rejections under 35 U.S.C. 103 set forth in the previous Office action (25 February 2022) are withdrawn in view of Applicant’s narrowing amendment to claim 8 requiring microcrystalline wax and the narrower active composition concentration range of “about 30% to about 50% by volume” recited in new claim 31.   
All rejections under 35 U.S.C. 103 set forth in this Office action are new.
Claim Objections
Claim 38 is objected to on the basis of the following informality: The word <insect> is misspelled in line 1 of the claim.  Appropriate correction is required.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 11-13, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Banco (US 10,010,638 B2) in view of Maia (“Plant-based insect repellents: a review of their efficacy, development and testing.” Malaria journal 10.1 (2011): 1-15), Hoag (US 2014/0335140 A1), and Tschantz (US 10,039,851 B2).
Banco is directed to “a wax melt that includes a wax substrate, a fragrance oil, and a filler that affects the release rate of the fragrance oil into the atmosphere.”  Column 2, lines 3-6.  
Banco discloses that “a need exists for a wax melt that provides greater fragrance strength for longer periods of time.”  Column 1, lines 66-67.  
Banco additionally discloses as follows: “The delivery rate of a fragrance or other volatile material from a heated wax melt can be modulated by the addition of solid fillers to the wax melt composition.  Generally, a fragrance as used herein refers to any volatile material that provides a functional benefit and can be delivered from a heated wax substrate.  Numerous filler materials can be combined with wax to modulate the fragrance delivery rate.”  (Emphasis added) Column 2, lines 55-61.  
In column 6 (lines 1-4), Banco discloses an exemplary wax melt that comprises “about 57% paraffin wax, about 10% microcrystalline wax, about 25% cornstarch, less than 1% octabenzone, about 7% fragrance, and a small amount of dye.  Emphasis added.  Additional disclosure concerning microcrystalline wax is set forth in column 6 at claim 3 (“further comprising about 10 percent by weight of microcrystalline wax”).
Banco further discloses that the wax melt can comprise “between about 3 percent and about 20 percent by weight of fragrance.”  Column 6 at claim 1.  The foregoing concentration range is overlapped by the concentration range recited in claim 8 of the present application (“about 10% to about 50% by volume”), despite the difference in units, i.e., w/w versus v/v.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  The following excerpt from the specification of the present application, as originally filed 10 February 2021, provides additional but non-critical support for the examiner’s position that those two units are essentially interchangeable for the purpose of establishing prima facie obviousness:
In some embodiments, the solid composition comprises an active composition at a concentration from about 30% to about 50% by volume.  In some embodiments, the solid composition comprises an active composition at a concentration from about 30% to about 50% by weight.  In some embodiments, the solid composition comprises an active composition at a concentration from about 40% to about 50% by volume or by weight.
Pages 29-30 (emphasis added).
With the foregoing observation in mind, the examiner reminds Applicant that “[d]uring patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”  MPEP § 2111.  
Although Banco discloses including a fragrance oil or other volatile substance that provides a functional benefit, Banco is silent as to whether that volatile substance can be a pest repellent.  As explained below, the following references compensate for this deficiency: Maia, Hoag, and Tschantz.
Maia is directed to plant-based insect repellents, particularly a review of their efficacy, development and testing.  Title.  
Maia teaches that “[p]lant-based repellents are still extensively used in this traditional way throughout rural communities in the tropics because for many of the poorest communities the only means of protection from mosquito bites that are available.”  Page 2/15, left column.  
Maia teaches that “it is most likely that many plant volatiles are deterrent or repellent because they have high vapour toxicity to insects.”  (Emphasis added) Page 1/15, right column.  
Maia additionally teaches that “[m]any commercial repellents contain a number of plant essential oils either for fragrance or as repellents including peppermint, lemongrass, geraniol, pine oil, pennyroyal, cedar oil, thyme oil and patchouli.”  Page 9/15, left column.  “The most effective of these,” Maia continues, “include thyme oil, geraniol, peppermint oil, cedar oil, patchouli and clove that have been found to repel malaria, filarial and yellow fever vectors for a period of 60-180 mins.”  (Emphasis added) Id.  Maia further teaches that “[m]ost of these essential oils are highly volatile and this contributes to their poor longevity as mosquito repellents.”  (Emphasis added) Id.  The examiner notes that the specification of the present application identifies peppermint oil as a preferred “active composition.”  Page 29, lines 11-20.  
Hoag is directed to “natural volatile plant oils to repel arthropods” and, more particularly, to “[a] composition and method for the controlled release of natural plant oils (essential oils) from a wax matrix to repel insects, arachnids, and other arthropods.”  (Emphasis added) Title/Abstract.  
Hoag teaches that peppermint oil and garlic oil, among other essential oils, have been identified in the literature as insect repellents.  Paragraphs [0023]-[0024].  
Hoag additionally teaches that essential oils can be deployed to repel mosquitoes.  Paragraphs [0035].  
Tschantz is directed to a “wax melt system.”  Title.
Tschantz teaches that “[t]he wax melts 104 are designed to emit one or more volatile materials or otherwise liquefy for a specific time period that provides the user with certainty about the longevity of the release of the volatile material.”  (Emphasis added) Column 7, lines 57-60.  
Tschantz additionally teaches that the volatile substance can be an essential oil and have insect repellent activity.  Column 5, lines 51-53 and 60-65.  
Prior to the time of filing the present application, a person having ordinary skill in the art would have been motivated by the teachings of Maia, Hoag, and Tschantz to select peppermint oil or garlic oil for inclusion in the wax melt of Banco as the fragrance oil or other volatile substance.  That modification would have been undertaken for the purpose of developing a wax melt that is effective at repelling mosquitoes in a sustained manner.  The person having ordinary skill in art would have readily envisaged placing the foregoing wax melt in an area where mosquitoes may be present.  Therefore, claims 8, 9, 11, and 23 are prima facie obvious.
Regarding claims 12 and 13, the examiner notes that the specification of the present application, at page 29 (lines 7-20), identifies microcrystalline wax, paraffin wax, or a combination thereof as the preferred wax and peppermint oil as a preferred “active composition.”  Both those substances are present in the wax melt of Banco, as modified above by Maia and/or Hoag.  Similarly, claim 11 of the present application identifies garlic oil as the active composition.  Both paraffin wax and garlic oil are present in the wax melt of Banco, as modified above by Hoag.  Moreover, both claims 12 and 13 merely require that the solid composition “is capable of” releasing the volatile composition for at least 100 or at least 300 days.  The foregoing observations support the examiner’s position that the release profiles recited respectively in claims 12 and 13 have been satisfied.  MPEP § 2112.02(I) (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).  The burden of production on matters concerning the release profile is shifted to Applicant.  MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant”).  
Regarding claim 28, Banco discloses that the wax melt can comprise “between about 3 percent and about 20 percent by weight of fragrance.”  Column 6 at claim 1.  Applicant is referred above to the discussion concerning MPEP § 2144.05(I) and MPEP § 2111.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Banco in view of Maia, Hoag and Tschantz, as applied above to claims 8, 9, 11-13, 23 and 28, and further in view of Delwiche (US 6,001,346).
Banco (as modified above by Maia, Hoag, and Tschantz) is silent as to whether the wax melt can further comprise a pheromone.  Consequently, that combination of references does not satisfy claim 21.  As explained below, Delwiche compensates for this deficiency.  
Delwiche is directed to a “solid biodegradable wax carrier for insect pheromones and a method for constant release rate of the pheromone from the biodegradable wax.”  Abstract.  
Delwiche teaches that pheromones are behavior-modifying chemicals, also called semio-chemicals, that act as signals to other insects of the same species.  Column 4, lines 30-32.  “Typically and for the purposes of this invention,” Delwiche continues, “a pheromone means any substance released by one sex (i.e., female) insect species which influences the behavior of the opposite sex (i.e., male) insect of the same species.”  Column 4, lines 32-36.  “In this capacity,” Delwiche teaches, “the pheromone is capable of disrupting mating or otherwise controlling the insect population.”  Column 4, lines 36-38.  
Delwiche additionally teaches that “[t]ypically, for mating disruption, a small amount of pheromone is released from a dispenser or carrier material at a level above the concentration released by female insects.”  Column 1, lines 54-57.  “When the background level of synthetic pheromone released is above a threshold, male insects are unable to locate female insects.”  Column 1, lines 57-59.  “The male’s inability to find a mate will then control future populations of the insect pest.”  Column 1, lines 60-61.  
Prior to the time of filing the present application, a person having ordinary skill in the art would have been motivated by the teachings of Delwiche to add an insect sex pheromone to the wax melt of Banco (as modified above by Maia, Hoag, and Tschantz).  That modification would have been undertaken for the purpose of developing a wax melt that is effective at not only at repelling female mosquitoes in a sustained manner (Maia and/or Hoag) but also is effective at confusing male mosquitoes (Delwiche), rendering them unable to efficiently locate female mosquitoes to mate with.  The person having ordinary skill in the art would have had a reasonable expectation of success that a wax melt that employed dual modes of action would be especially effective in controlling mosquito populations.  Accordingly, claim 21 is prima facie obvious.
Claims 29-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Banco in view of Maia, Hoag and Tschantz, as applied above to claims 8, 9, 11-13, 23 and 28, and further in view of Banco 2017 (US 2017/0209611 A1).
Banco (as modified above by Maia, Hoag, and Tschantz) does not satisfy the following limitation, which is recited in claims 29 and 31: “wherein the solid composition comprises the active composition at a concentration from about 30% to about 50% by volume.”  As explained below, the following reference compensates for this deficiency: Banco (2017).
Banco (2017) is directed to extruded wax melts and methods of producing them.  Title.  
Banco (2017) teaches that a wax, fragrance, and filler are homogeneously dispersed in the extruded wax melt system.  Abstract.  
Banco (2017) teaches that the source of wax can be a mixture of waxes including paraffin wax, for example, a mixture of about eighty-five percent (85%) Parafflex 4800 series wax and about fifteen percent (15%) Microsere 5897A microcrystalline wax.  Paragraph [0044].  
Banco (2017) additionally teaches that such extruded wax melt systems can comprise up to about 30 wt% fragrance.  Para. [0050] at claim 2.  
Prior to the time of filing the present application, a person having ordinary skill in the art would have been motivated by the teachings of Banco (2017) to extrude the wax melt of Banco (as modified above by Maia, Hoag, and Tschantz) with additional peppermint oil or garlic oil, specifically, up to about 30 wt%.  MPEP § 2144.05(I).  That modification would have been undertaken for the purpose of developing a wax melt having a greater loading capacity for those volatile insect repellents to achieve a stronger and/or more sustained release profile.  The person having ordinary skill in the art would have had a reasonable expectation of success considering the substantial compositional similarities between the wax melt of Banco and the extruded wax melt of Banco (2017).  Therefore, claims 29, 31-34, 38, and 39 are prima facie obvious.
Regarding claims 30 and 40, the concentration range taught in claim 2 of Banco (2017) is close enough to the claimed range to properly find that prima facie obviousness exists.  MPEP § 2144.05(I) (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”).  
Regarding claims 35 and 36, the rationale set forth above in the §103 rejection of claims 12 and 13 is applicable to both these claims.  Accordingly, that rationale is incorporated by reference into this rejection.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Banco in view of Maia, Hoag, Tschantz and Banco (2017), as applied above to claims 29-36 and 38-40, and further in view of Delwiche (US 6,001,346).
Banco, as modified above by Maia, Hoag, Tschantz, and Banco (2017), is silent as to whether the wax melt can further comprise a pheromone.  Consequently, that combination of references does not satisfy claim 37.  As explained below, Delwiche compensates for this deficiency.  
Delwiche is directed to a “solid biodegradable wax carrier for insect pheromones and a method for constant release rate of the pheromone from the biodegradable wax.”  Abstract.  
Delwiche teaches that pheromones are behavior-modifying chemicals, also called semio-chemicals, that act as signals to other insects of the same species.  Column 4, lines 30-32.  “Typically and for the purposes of this invention,” Delwiche continues, “a pheromone means any substance released by one sex (i.e., female) insect species which influences the behavior of the opposite sex (i.e., male) insect of the same species.”  Column 4, lines 32-36.  “In this capacity,” Delwiche teaches, “the pheromone is capable of disrupting mating or otherwise controlling the insect population.”  Column 4, lines 36-38.  
Delwiche additionally teaches that “[t]ypically, for mating disruption, a small amount of pheromone is released from a dispenser or carrier material at a level above the concentration released by female insects.”  Column 1, lines 54-57.  “When the background level of synthetic pheromone released is above a threshold, male insects are unable to locate female insects.”  Column 1, lines 57-59.  “The male’s inability to find a mate will then control future populations of the insect pest.”  Column 1, lines 60-61.  
Prior to the time of filing the present application, a person having ordinary skill in the art would have been motivated by the teachings of Delwiche to add an insect sex pheromone to the wax melt of Banco (as modified above by Maia, Hoag, Tschantz, and Banco (2017)).  That modification would have been undertaken for the purpose of developing a wax melt that is effective at not only at repelling female mosquitoes in a sustained manner (Maia and/or Hoag) but also is effective at confusing male mosquitoes (Delwiche), rendering them unable to efficiently locate female mosquitoes to mate with.  The person having ordinary skill in the art would have had a reasonable expectation of success that a wax melt that employed dual modes of action would be especially effective in controlling mosquito populations.  Accordingly, claim 37 is prima facie obvious.  
Conclusion
Claims 8, 9, 11-13, 21, 23, and 28-40 are rejected.  
Claim 38 is also objected to.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
14 June 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611